Name: COMMISSION REGULATION (EC) No 1087/95 of 15 May 1995 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  trade policy;  economic policy
 Date Published: nan

 16. 5. 95 I EN I Official Journal of the European Communities No L 109/7 COMMISSION REGULATION (EC) No 1087/95 of 15 May 1995 on the supply of vegetable oil as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 2 743 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing airrangements. For lot A, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . M OJ No L 81 , 28. 3 . 1991 , p. 108. No L 109/8 fENI 16. 5. 95Official Journal of the European Communities ANNEX I LOT A 1 . Operation Nos ('): see Annex II 2. Programme : 1994 and 1995 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient (10) : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (J) : OJ No C 1 14, 29. 4. 1991 , p. 1 (under III.A ( 1 ) (a)) 8 . Total quantity : 1 1 58 tonnes net 9. Number of lots : one (see Annex II) 10. Packaging and marking (*) (8) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA (2) ( 1 ), IILA(2)(3) and III.A (3))  five-litre metal canisters, without cardboard cross-pieces  language to be used for the markings : see Annex II 11 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply : free at port of shipment (9) 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 3  23. 7. 1995 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply (4): tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 30 . 5. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 13. 6. 1995 (b) period for making the goods available at the port of shipment : 17. 7  6. 8 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2) 296 20 05/295 01 32/296 10 97) 25. Refund payable on request by the successful tenderer :  16. 5. 95 HEN"! Official Journal of the European Communities No L 109/9 LOT B 1 . Operation No ('): 1434/94 2. Programme : 1994 3. Recipient (2) : Cape Verde 4. Representative of the recipient : Empresa Publica de Abastecimento de Cabo Verde (EMPA), PO Box 107, Achada Grande (tel . (238)61 56 31 ; fax (238)61 14 60 : telex 6054 ; contact person : Me AmÃ ©lia Anahory Fernandes/Mr Aristides Abreu) 5. Place or country of destination ^): Cape Verde 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA (1 ) (a)) 8 . Total quantity : 1 400 tonnes net 9. Number of lots : one in two parts (Bl : 450 tonnes and B2 : 950 tonnes) 10. Packaging and marking (6) (") : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA (2) (2), IIIA (2) (3) and IIIA (3)):  five-litre plastic drums, without cardboard crosspieces  Markings in Portuguese 1 1 . Method of mobilization : mobilization of rape seed oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward-processing arrangements 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing . Bl . ^^mdelo , B2 . Praia 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3  16. 7. 1995 18 . Deadline for the supply : 6. 8 . 1995 19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 30. 5. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 13. 6. 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17  30. 7. 1995 (c) deadline for the supply : 20. 8 . 1995 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (322) 296 20 05/295 01 32/29610 97) 25. Refund payable on request by the successful tenderer :  No L 109/10 fEN Official Journal of the European Communities 16. 5. 95 LOT C 1 . Operation No ('): 1459/94 2. Programme : 1994 3. Recipient (2) : Mozambique 4. Representative of the recipient : Food Security Department, Av. 25 de Setembro, 1008 Maputo (tel. (258 1 ) 42 87 71 ; fax (258 1 ) 42 94 55) 5. Place or country of destination i5) : Mozambique 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA (1 ) (a)) 8 . Total quantity : 185 tonnes net 9. Number of lots : one 10 . Packaging and marking (6) (u ) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA (2) (2), IIIA (2) (3) and IIIA (3)):  one litre PET bottles, without cardboard crosspieces  Markings in Portuguese 1 1 . Method of mobilization : mobilization of rape seed oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward-processing arrangements 1 2. Stage of supply : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : see point 4 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26. 6  9. 7. 1995 18 . Deadline for the supply : 6. 8 . 1995 19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 30. 5. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 13. 6. 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  23. 7. 1995 (c) deadline for the supply : 20. 8 . 1995 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2) 296 20 05/295 01 32/296 10 97) 25. Refund payable on request by the successful tenderer :  16. 5. 95 EN Official Journal of the European Communities No L 109/ 11 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine- 131 levels. (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 1 14, 29. 4. 1991 , p. 33. (6) Notwithstanding OJ No C 114, point IIIA (3) (c) is replaced by the following : 'the words "European Community"'. (*) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate. (8) Shipment to take place in 20-foot containers, FLC/FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by a hardboard layer (minimum 2 300 x 610 x 3 mm). The successful tenderer must seal each container with a numbered locktainer (sysko locktainer 1 80 seal), the number of which is to be provided to the recipient's forwarder. (9) For Lot A, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. (10) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (") Placed in 20-foot containers. The free holding period for containers must be at least 15 days. No L 109/12 I EN I Official Journal of the European Communities 16. 5. 95 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  BILAGA II  LIITE II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Parti ErÃ ¤ Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Total kvantitet (ton) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Delkvantitet (ton) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Aktion nr Toimi n:o PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming Pais de destino BestÃ ¤mmelseland MÃ ¤Ã ¤rÃ ¤maa Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli A 1 158 A 1 : 305 1484/94 Kenya English A 2: 15 1485/94 Kenya English A 3: 15 1486/94 Tanzania English A 4: 90 1487/94 Mozambique Portugues A 5: 313 1488/94 Angola Portugues A 6: 75 9/95 Ethiopia English A 7: 225 10/95 Ethiopia English A 8 : 120 11 /95 Ethiopia English